      Case 2:20-cr-00024-JAD-VCF Document 19 Filed 07/16/20 Page 1 of 1


1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    ALLISON REESE
     Assistant United States Attorney
4    Nevada Bar Number 13977
     501 Las Vegas Boulevard South, Suite 1100
5    Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-5087
6    Allison.Reese@usdoj.gov
     Representing the United States of America
7
                                 UNITED STATES DISTRICT COURT
8                                     DISTRICT OF NEVADA

9     UNITED STATES OF AMERICA,                          Case No.: 2:20-cr-00024-JAD-VCF

10                  Plaintiff,
                                                         ORDER
11          vs.                                                    ECF No. 18
12    ALBERT SAMOA MAIFEA,

13                  Defendant.

14

15         IT IS HEREBY ORDERED that Hearing re Revocation of Supervised Release currently

16   scheduled for July 21, 2020 at 2:00 p.m., is vacated and rescheduled for September 1, 2020, at

17   11:00 a.m.

18
             DATED: 7/16/2020
19
                                              HONORABLE JENNIFER A. DORSEY
20                                            UNITED STATES DISTRICT JUDGE

21

22

23

24


                                                   3
